11th Court of Appeals
Eastland, Texas
Opinion
 
In re Eric Michael Whitfield
            No. 11-04-00167-CR – Original Mandamus Proceeding
 
            Eric Michael Whitfield has filed in this court a pro se petition for writ of mandamus. 
Whitfield states that he desires to prepare a post-felony conviction writ of habeas corpus.  Whitfield
asks this court to direct the district clerk’s office, the district attorney’s office, the Abilene Police
Department, the Taylor County Courthouse, Judge Lee Hamilton, trial attorney Shane Deel, Stan
Brown, and the court reporter to provide him with various documents for his examination.  
Whitfield has failed to invoke the original jurisdiction of this court.  TEX. CODE CRIM. PRO.
ANN. art. 11.07 (Vernon Supp. 2004).
            The petition is denied.
 
                                                                                    PER CURIAM
 
June 30, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.